Citation Nr: 0403637	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than July 26, 2002, 
for the payment of additional compensation based upon the 
dependency of the veteran's wife.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1943 to March 
1947.

The veteran provided sworn testimony in support of his claim 
during a July 2003 videoconference hearing before the 
undersigned Veterans' Law Judge, who was designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
the hearing.


FINDING OF FACT

The veteran notified the RO of his marriage on July 26, 2002, 
when he provided a copy of his marriage certificate.


CONCLUSION OF LAW

The criteria for a date prior to July 26, 2002 for the award 
of additional compensation for the dependency of the 
veteran's spouse are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.401(b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002), requires the 
Department of Veterans Affairs (VA) to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  In this case, the 
veteran was notified of the VA's responsibilities vs. his 
responsibilities in the development of his claims for 
increased disability ratings in an April 2002 letter.  He was 
notified of the laws and regulations regarding the assignment 
of effective dates and the substance of the regulations 
implementing the VCAA in a January 2003 Statement of the 
Case.  During the July 2003 videoconference hearing, he was 
advised of the type of evidence necessary to prove his claim 
for an earlier effective date as well.

Because the veteran filed a notice of disagreement as to the 
effective date of the additional dependency compensation 
within one year of receiving notice of the original grant of 
dependency compensation, the earlier effective date claim is 
considered to be a "downstream" issue from the original 
grants of dependency compensation.  Recently, the VA General 
Counsel promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claims 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the veteran was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the veteran in substantiating his claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  For these reasons, 
the Board will proceed with adjudication of the issue on 
appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has been in receipt of VA compensation benefits 
since his discharge from service in March 1947.  The report 
of his initial application for compensation, filed 
concurrently with his discharge, reflects that his marital 
status was that of a divorced and unremarried man at that 
time.  According to a copy of a marriage certificate, which 
he submitted to the VA in July 2002, the veteran remarried in 
November 1990.  He contends that he should have been paid an 
additional dependency allowance for his wife effective from 
the date of their marriage.  In support of this contention, 
he notes that she became his dependent when they were married 
and he assumed responsibility for her support at that time.  
He desires that his VA benefits be adjusted effective in 
November 1990 to reflect this change in his financial status.  
He further asserts that the VA failed to inform him that he 
could receive additional compensation for a dependent; and 
that if he had known this, he would have informed the VA of 
his marriage immediately after it occurred.  He therefore 
requests the VA to correct its own error by awarding the 
additional dependency compensation back to the date of his 
marriage in November 1990.

VA provided the veteran with notice of the fact that 
additional compensation may be paid for a veteran's 
dependents.  A January 1984 letter written to inform him that 
his overall disability rating had been increased from 20 
percent to 30 percent, contains the following language:  

We are processing your claim.  However, 
our action cannot be completed without 
the following supporting or clarifying 
evidence or information:  Furnish a 
certified copy of your marriage 
certificate. ...  The information being 
requested is authorized by existing law 
and is considered relevant and necessary 
to determine entitlement to maximum 
benefits applied for under law.

In January 1984, the veteran was not married and thus would 
not have applied to receive additional dependents' 
compensation at that time.

In a July 2002 letter, the veteran was informed that he had 
been awarded a 40 percent overall disability compensation 
rating.  In this letter, he was told that he needed to 
complete a "Declaration of Status of Dependents" Form and 
submit it to the RO in order to receive additional benefits 
for dependent(s).  In response to this letter, the veteran 
provided a copy of his marriage certificate.  The marriage 
certificate was received at the RO on July 26, 2002.  This is 
the date which was used to establish the effective date for 
the payment of additional compensation based upon the 
dependency of the veteran's wife.  

Awards of additional compensation payable to a veteran for a 
dependent will be effective on the latest of the following 
dates:  1) The date of the claim for the additional 
compensation.  The date of the claim is defined as the date 
of the veteran's marriage, if the evidence of the marriage is 
received within one year of the marriage; otherwise the date 
notice is received of the dependent's existence, if evidence 
is received within one year of the VA's request for evidence 
showing the marriage has occurred.  2) The date dependency 
arises.  3) The effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action.  4) The date of 
commencement of the veteran's award.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.401(b).

Applying this regulation to the facts of the instant case 
yields August 26, 2002, as the latest of all these possible 
dates.  Therefore, the RO has properly calculated the 
effective date for the payment of additional compensation 
based upon the dependency of the veteran's wife, under 
governing law and regulation.

With regard to the veteran's argument that the VA failed to 
inform him of the availability of such benefits, the Board 
finds that the November 1984 letter provided notice that 
dependency status could affect his rate of compensation.  The 
burden to apply for benefits and the burden to discover what 
benefits might be available remains with the applicant for 
such benefits.  It is a well-established legal principle that 
everyone dealing with the government is charged with at least 
basic knowledge of the governing laws and regulations.  

The Supreme Court has held that everyone 
dealing with the Government is charged 
with knowledge of federal statues and 
lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-385 (1947).  Thus, regulations 
are binding on all who seek to come 
within their sphere, "regardless of 
actual knowledge of what is in the 
[r]egulations or of the hardship 
resulting from innocent ignorance."  Id. 
at 385, Morris (John) v. Derwinski, 
1 Vet. App. 260, 265 (1991). 

Thus, as a recipient of VA benefits, the veteran has the 
responsibility to be aware of the rules regarding the 
conditions of receipt of those benefits.  The preponderance 
of the evidence is against the claim and the benefit sought 
must be denied.


ORDER

An effective date earlier than July 26, 2002, for the payment 
of additional compensation based upon the dependency of the 
veteran's wife is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



